Ringold, A.C.J.
(dissenting)—I adhere to my dissenting opinion, State v. Broadnax, 25 Wn. App. 704, 713, 612 P.2d 391 (1980). The majority misperceives the teachings of Ybarra v. Illinois, 444 U.S. 85, 62 L. Ed. 2d 238, 100 S. Ct. 338 (1979) and State v. Hobart, 94 Wn.2d 437, 617 P.2d 429 (1980), and seeks to dilute Fourth Amendment and state constitutional guaranties.5
The Majority Opinion
The majority opinion takes issue with the statement out of context in my dissent, Broadnax at page 716, that a Terry6 stop and frisk is justifiable only when the officer has a reasonable subjective fear that the person stopped or frisked is armed. The test is subjective in that the officer must in fact have a fear that the person is armed; the test is objective, however, in that the fear must be based on articulable facts which make that fear reasonable under the circumstances. Ybarra v. Illinois, supra. Sergeant Scheuffele testified that he had no such fear, and Detective Buckland testified that he thought Thompson had already been arrested when he initiated the frisk. Despite the complete absence of any fear on the part of the officers and the fact that the frisk was undertaken for the purpose of the discovery of narcotics, the majority undertake to rationalize the officers' conduct after the fact by suggesting that the officers ought to have been fearful whether or not they actually felt any such fear. The correct approach first considers whether the officers had a subjective fear for their safety, then whether that fear was based on objective articulable facts. If the officers had no subjective fear, then the question must be why they undertook the frisk. Here, of course, the answer is that they were looking for narcotics.
*449The most disquieting feature of the majority opinion is that it purports to hold as a matter of law that any time police officers are searching the premises pursuant to proper authority they may frisk anyone thereon, although such frisks in the "open street" are not so permissible. According to the majority, then, the Terry rule applies everywhere except in one's home. The sanctity of the home as the refuge most imbued with the expectation of privacy has enjoyed long recognition in the law. Boyd v. United States, 116 U.S. 616, 630, 29 L. Ed. 746, 6 S. Ct. 524 (1885); Dorman v. United States, 435 F.2d 385 (D.C. Cir. 1970); United States v. Reed, 572 F.2d 412, 423 (2d Cir. 1978); United States v. United States District Court, 407 U.S. 297, 313, 32 L. Ed. 2d 752, 92 S. Ct. 2125 (1971). In G.M. Leasing Corp. v. United States, 429 U.S. 338, 354, 50 L. Ed. 2d 530, 97 S. Ct. 619 (1976), the court said:
It is one thing to seize without a warrant property resting in an open area or seizable by levy without an intrusion into privacy, and it is quite another thing to effect a warrantless seizure of property. . . situated on private premises . . .
Most recently in Payton v. New York, 445 U.S. 573, 589, 63 L. Ed. 2d 639, 100 S. Ct. 1371 (1980), the court said:
The Fourth Amendment protects the individual's privacy in a variety of settings. In none is the zone of privacy more clearly defined than when bounded by the unambiguous physical dimensions of an individual's home—a zone that finds its roots in clear and specific constitutional terms . . .
See also Steagald v. United States, 451 U.S. 204, 68 L. Ed. 2d 38, 101 S. Ct. 1642 (1981). This distinction between the case at bench and Ybarra and Hobart is immaterial; officers must have reasonable fear for their safety before frisking anyone.
Ybarra
Ybarra circumscribes the situation when a police officer may make a protective frisk. Ybarra holds that the constitution does not permit officers who are executing a search *450warrant to make a cursory search of those found at the premises. Before such a person is frisked for weapons the officer must have a reasonable belief or suspicion that that particular person is armed and dangerous. Ybarra v. Illinois, supra; see State v. Allen, 93 Wn.2d 170, 172, 606 P.2d 1235 (1980). The record is silent as to any reasonable belief or suspicion that the searching officer may have had that Thompson was armed and presented a danger, and therefore initiation of the frisk was improper.
Hobart
Even if we assume, as did the court in Hobart, that initiation of the search were justifiable, the frisk went beyond the permissible scope. In Hobart the scope of the search was not strictly limited to a search for weapons but for narcotics. Similarly here the officer assumed that Thompson was under arrest and therefore undertook to search Thompson for narcotics. In Hobart at page 446 the Supreme Court said:
[F]rom his own description of the search which he made, it is evident that its scope was not strictly limited to a search for weapons, but included also an exploration of the possibility that the defendant might be in possession of narcotics. Having discovered "spongy" objects (which would not reasonably be feared as dangerous weapons) in the defendant's pockets, the officer squeezed them, with the obvious purpose of ascertaining whether they had the shape and consistency of balloons commonly used for narcotics. Such a search reaches beyond the scope permitted under the Fourth Amendment, adding to the search for weapons a search for evidence of a crime.
I do not apprehend any factual distinctions between this case and Hobart which would justify a different result from that in Hobart. The majority opinion cannot be reconciled with Hobart. The evidence was seized in violation of the Fourth Amendment and article 1, section 7 of the state *451constitution and should be suppressed.
Reconsideration denied June 26, 1981.
Review granted by Supreme Court October 16, 1981.

United States Constitution, amendment 4: "The right of the people to be secure in their persons, houses, papers, and effects, against unreasonable searches and seizures, shall not be violated ..."
Washington State Constitution, article 1, section 7: "No person shall be disturbed in his private affairs, or his home invaded, without authority of law."


Terry v. Ohio, 392 U.S. 1, 20 L. Ed. 2d 889, 88 S. Ct. 1868 (1968).